Exhibit 99.1 MAG SILVER CORP. (An exploration stage company) Unaudited Condensed Interim Consolidated Financial Statements For the three and nine months ended September 30, 2011 Dated: November 14, 2011 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 770 800 West Pender Street Vancouver, BC V6C 2V6 phone toll free fax TSX:MAG NYSE-A:MVG www.magsilver.com info@magsilver.com MAG SILVER CORP. (An exploration stage company) Condensed Interim Consolidated Statements of Financial Position(Unaudited) (expressed in Canadian dollars) September 30, 2011 December 31, 2010 January 1, 2010 (Note 16) (Note 16) ASSETS CURRENT Cash $ $ $ Accounts receivable (Note 3) Marketable securities (Note 4) Prepaid expenses TOTAL CURRENT ASSETS EQUIPMENT AND LEASEHOLD IMPROVEMENTS (Note 5) INVESTMENT IN ASSOCIATE (Note 6) EXPLORATION AND EVALUATION ASSETS (Note 7) TOTAL ASSETS $ $ $ LIABILITIES CURRENT Trade and other payables $ $ $ SHAREHOLDERS' EQUITY Share capital (Note 8) Authorized - unlimited common shares, without par value Issued and outstanding common shares at September 30, 2011 - 55,667,139 (Dec 31, 2010 - 55,161,614 and Jan 1, 2010 - 49,316,569) Share option reserve Accumulated other comprehensive (loss) income ) Deficit ) ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ CONTINUING OPERATIONS (Note 1) COMMITMENTS (Notes 7 and 14) See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Condensed Interim Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (expressed in Canadian dollars) For the For the For the For the three month three month nine month nine month period ended period ended period ended period ended September 30 September 30 September 30 September 30 EXPENSES (Note 16) (Note 16) Accounting and audit $ Amortization Filing and transfer agent fees Foreign exchange loss General office expenses Legal Management and consulting fees Exploration and evaluation costs written off - - Shareholder relations Share based payment expense Travel INTEREST INCOME ARBITRATION AWARD (Note 15) - - - (LOSS) GAIN ON WARRANT MARK-TO-MARKET (Note 4) ) ) NET LOSS $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) CURRENCY TRANSLATION ADJUSTMENT (Note 10) ) ) UNREALIZED (LOSS) GAIN ON MARKETABLE SECURITIES, NET OF TAX (Note 4) TOTAL COMPREHENSIVE INCOME (LOSS) $ $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Condensed Interim Consolidated Statements of Changes in Shareholders' Equity (Unaudited) (expressed in Canadian dollars) Accumulated Common shares Share other Total Total without par value Option comprehensive Deficit shareholders' Shares Amount Reserve loss ("AOCL") Deficit and "AOCL" equity Balance, January 1, 2010 Issued for cash (Note 8a) - Stock options exercised (Note 8b) - - - Share based payment expense - Currency translation adjustment - Unrealized gain on marketable securities (Note 4) - Net loss - Balance, December 31, 2010 $ 12,410,963 $ (53,629,737) Stock options exercised (Note 8b) - - - Share based payment expense (Note 8b) - Currency translation adjustment - Unrealized gain on marketable securities (Note 4) - Net loss - Balance, September 30, 2011 $ 13,898,119 $ (54,435,270) Nine Month Comparative: Balance, January 1, 2010 Issued for cash (Note 8) - Stock options exercised - - - Share based payment expense - Currency translation adjustment - Unrealized gain on marketable securities - Net loss - Balance, September 30, 2010 $ 11,916,931 $ (46,886,053) See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Condensed Interim Consolidated Statements of Cash Flows(Unaudited) (expressed in Canadian dollars) For the For the For the For the three month three month nine month nine month period ended Period ended period ended Period ended September 30, September 30, September 30, September 30, OPERATING ACTIVITIES Net loss ) $ ) $ ) $ ) Items not involving cash: Amortization Loss (Gain) on warrant mark-to-market (Note 4) ) ) Exploration and evaluation assets written off (Note 7) - - Share based payment expense Changes in operating assets and liabilities Accounts receivable ) ) ) Prepaid expenses ) ) ) Trade and other payables ) INVESTING ACTIVITIES Investment in associate (Note 6) Exploration and evaluation asset acquisitions (Note 7) Purchase of equipment and leasehold improvements - ) ) ) Purchase of marketable securities (Note 4) - ) FINANCING ACTIVITIES Issuance of common shares upon exercise of stock options Issuance of common shares, net of share issue costs - ) - EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) ) (DECREASE) INCREASE IN CASH ) ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) 1. CONTINUING OPERATIONS MAG Silver Corp. (the “Company” or “MAG”) was incorporated on April 21, 1999 under the Company Act of the Province of British Columbia and its shares were listed on the TSX Venture Exchange on April 21, 2000. On October 5, 2007, the Company moved to the TSX. The Company is an exploration and predevelopment company working on mineral properties it has staked or acquired by way of option agreement, principally in Mexico. The Company has not yet determined whether these mineral properties contain any economically recoverable ore reserves. The Company defers all acquisition, exploration and development costs related to the properties on which it is conducting exploration. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the interests, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on a profitable basis. These condensed interim consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) applicable to a going concern, which assume that the Company will realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company has incurred losses from inception and does not currently have any revenue generating operations. The Company’s ability to continue as a going concern is dependent upon its ability in the future to achieve profitable operations and, in the meantime, to obtain the necessary financing to meet its obligations and repay its liabilities when they become due. External financing, predominantly by the issuance of equity to the public, will be sought to finance the operations of the Company. Although the Company has taken steps to verify title to the properties on which it is conducting exploration and in which it has an interest, in accordance with industry standards for the current stage of exploration of such properties, these procedures do not guarantee the Company’s title. Property title may be subject to unregistered prior agreements and non-compliance with regulatory requirements. Address of registered offices of the Company: 1600 – 925 West Georgia Street Vancouver, British Columbia, CanadaV6C 3L2 Head office and principal place of business: 770 – 800 West Pender Street Vancouver, British Columbia, CanadaV6C 2V6 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and First Time Adoption of International Financial Reporting Standards (“IFRS”) In February 2008, the Canadian Accounting Standards Board confirmed January 1, 2011 as the date that IFRS would replace Canadian generally accepted accounting principles for publicly accountable enterprises, with a transition date of January 1, 2010. The impact on prior periods’ MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) comparative balances of the transition from Canadian Generally Accepted Accounting Principles (Canadian “GAAP”) to IFRS is explained in Note 16. These IFRS condensed interim consolidated financial statements were prepared in accordance with International Accounting Standard (“IAS”) 34 Interim Financial Reporting. They do not include all of the information required for full annual IFRS financial statements. The accounting policies set out below have been applied consistently to all periods presented herein, including in preparing the opening statement of financial position at January 1, 2010 (Note 16) for purposes of transition to IFRS, and have not changed from the Company’s first interim IFRS condensed consolidated financial statements for the quarter ended March 31, 2011. The accounting policies have been applied consistently by the Company and its subsidiaries. These condensed interim consolidated financial statements have been prepared on a historical cost basis except for the revaluation of certain financial instruments, which are stated at their fair value.In addition, these condensed interim consolidated financial statements have been prepared using the accrual basis of accounting, except for cash flow information. (a)Basis of consolidation These condensed interim consolidated financial statements include the accounts of the Company and the entities controlled by the Company (its subsidiaries, including special purpose entities). Control exists when the Company has the power to govern the financial and operating policies of an entity so as to obtain benefits from the entity’s activities. Subsidiaries are included in the consolidated financial results of the Company from the effective date that control is obtained up to the effective date of disposal or loss of control. The principal subsidiaries as at September 30, 2011 are Minera Los Lagartos, S.A. de C.V., Minera Pozo Seco S.A. de C.V., and Minera Sierra Vieja S.A. de C.V.All intercompany balances, transactions, revenues and expenses have been eliminated upon consolidation. These condensed interim consolidated financial statements also include the Company’s 44% interest in the Juanicipio Joint Venture (Note 6), a significant investment in an associate (Note 2(b)) accounted for using the equity method. A special purpose entity (“SPE”), as defined by SIC 12 – Consolidation – Special Purpose Entities (“SIC 12”), is consolidated by the Company when the Company controls the SPE. The Company has determined that none of the entities in which it has interests meet the definition of an SPE. Where necessary, adjustments have been made to the financial statements of the Company’s subsidiaries and associates prior to consolidation, to conform the significant accounting policies used in their preparation to those used by the Company. (b)Investments in Associates The Company conducts a portion of its business through equity interests in associates. An associate is an entity over which the Company has significant influence, and is neither a subsidiary nor a joint venture. The Company has significant influence when it has the power to participate in the financial and operating policy decisions of the associate but does not have control or joint control over those policies. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) The Company accounts for its investments in associates using the equity method. Under the equity method, the Company’s investment in an associate is initially recognized at cost and subsequently increased or decreased to recognize the Company's share of earnings and losses of the associate and for impairment losses after the initial recognition date. The Company's share of earnings and losses of associates are recognized in profit or loss during the period. Distributions received from an associate are accounted for as a reduction in the carrying amount of the Company’s investment. At the end of each reporting period, the Company assesses whether there is any evidence that an investment in associate is impaired. This assessment is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved, and an assessment of the likely results to be achieved from performance of further exploration by the associate.When there is evidence that an investment in associate is impaired, the carrying amount of such investment is compared to its recoverable amount. If the recoverable amount of an investment in associate is less than its carrying amount, the carrying amount is reduced to its recoverable amount and an impairment loss, being the excess of carrying amount over the recoverable amount, is recognized in the period of impairment. When an impairment loss reverses in a subsequent period, the carrying amount of the investment in associate is increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized. A reversal of an impairment loss is recognized in net earnings in the period the reversal occurs. (c)Significant Estimates The preparation of financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reported period. Significant estimates used in preparation of these financial statements include estimates of the net realizable value and any impairment of exploration and evaluation assets and of investment in associates, recoveries of receivable balances, provisions including closure and reclamation, share based payment expense, and income tax provisions. Actual results may differ from those estimated. (d)Critical judgment The Company performed analysis of the functional currency for each subsidiary.The Company concludes that the United States dollar, with the exception of the parent entity which has a Canadian dollar functional currency, is the currency that mainly influences the cost of providing goods and services in each of the Mexican subsidiaries of the Company, and in its Mexican Associate.As no single currency was clearly dominant the Company also considered secondary indicators including the currency in which funds from financing activities are denominated and the currency in which funds are retained. (e)Financial instruments Financial assets and financial liabilities are recognized when the Company becomes a party to the contractual provisions of the financial instrument. The Company classifies financial instruments as either held-to-maturity, available-for-sale, fair value through profit or loss MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) (“FVTPL”), loans and receivables, or other financial liabilities. Financial assets held to maturity, loans and receivables and other financial liabilities, are measured at amortized cost. Available-for-sale instruments are measured at fair value with unrealized gains and losses recognized in other comprehensive income (“OCI”). Instruments classified as FVTPL are measured at fair value with unrealized gains and losses recognized in the statement of comprehensive loss. The Company has designated its cash as FVTPL, which is measured at fair value. Accounts receivable are classified as loans and receivables, which are measured at amortized cost. Trade and other payables are classified as other liabilities, which are measured at amortized cost. Marketable securities that meet the definition of a derivative are classified as FVTPL and are measured at fair value with unrealized gains and losses recognized in the statement of comprehensive loss. All of the Company’s other marketable securities have been designated as available-for-sale, and are reported at fair value. Other comprehensive income includes the gains and losses from available-for-sale securities which are not included in profit or loss until realized, and currency translation adjustments on its net investment in foreign operations. (f)Cash Due to the low interest rate on deposits and maintaining resources liquid for the Company’s ongoing exploration activities, management has maintained the Company’s cash in high interest savings accounts. (g)Exploration and evaluation assets The Company is in the exploration stage with respect to its activities and accordingly follows the practice of capitalizing all costs relating to the acquisition, exploration and evaluation of its mining rights and crediting all revenues received against the cost of the related interests. At such time as commercial production commences, these costs will be depleted on a units-of-production method based on proven and probable reserves. If a mineable ore body is discovered, exploration and evaluation costs are reclassified to mining properties.If no mineable ore body is discovered, such costs are expensed in the period in which it is determined the property has no future economic value. Exploration and evaluation expenditures include acquisition costs of rights to explore; topographical, geological, geochemical and geophysical studies; exploratory drilling; trenching and sampling; and activities involved in evaluating the technical feasibility and commercial viability of extracting mineral resources. This includes the costs incurred in determining the most appropriate mining/processing methods and developing feasibility studies. Management reviews the carrying amount of exploration and evaluation assets for impairment when facts or circumstances suggest that the carrying amount is not recoverable. This review is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration. When the results of this review indicate that indicators of impairment exist, the Company estimates the recoverable amount of the deferred MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) exploration costs and related mining rights by reference to the potential for success of further exploration activity and/or the likely proceeds to be received from sale or assignment of the rights. When the carrying amounts of exploration and evaluation assets are estimated to exceed their recoverable amounts, an impairment loss is recorded in the statement of comprehensive loss.The cash-generating unit for assessing impairment is a geographic region and shall be no larger than the operating segment.If conditions that gave rise to the impairment no longer exist, a reversal of impairment may be recognized in a subsequent period, with the carrying amount of the exploration and evaluation asset increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized.A reversal of an impairment loss is recognized in profit or loss in the period the reversal occurs. (h)Equipment and leasehold improvements Equipment is recorded at cost less accumulated amortization and impairment losses if any, and is amortized at the following annual rates: Computer equipment 30% declining balance Field equipment 30% declining balance Leasehold improvements straight line over lease term When parts of an item of equipment have different useful lives, they are accounted for as separate items (major components) of equipment, and depreciated over their respectful useful lives. (i)Income taxes Deferred income taxes relate to the expected future tax consequences of differences between the carrying amount of statement of financial position items and their corresponding tax values.Deferred tax assets, if any, are recognized only to the extent that, in the opinion of management, it is probable that sufficient future taxable profit will be available to recover the asset.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of substantive enactment. (j)Provisions Provisions are liabilities that are uncertain in timing or amount. The Company records a provision when and only when: (i) The Company has a present obligation (legal or constructive) as a result of a past event; (ii) It is probable that an outflow of resources embodying economic benefits will be required to settle the obligation; and (iii) A reliable estimate can be made of the amount of the obligation. Constructive obligations are obligations that derive from the Company’s actions where: MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) (i) By an established pattern of past practice, published policies or a sufficiently specific current statement, the Company has indicated to other parties that it will accept certain responsibilities; and (ii) As a result, the Company has created a valid expectation on the part of those other parties that it will discharge those responsibilities. Provisions are reviewed at the end of each reporting period and adjusted to reflect management’s current best estimate of the expenditure required to settle the present obligation at the end of the reporting period. If it is no longer probable that an outflow of resources embodying economic benefits will be required to settle the obligation, the provision is reversed. Provisions are reduced by actual expenditures for which the provision was originally recognized. Where discounting has been used, the carrying amount of a provision increases in each period to reflect the passage of time. This increase (accretion expense) is included in profit or loss for the period. There were no provisions as at September 30, 2011, December 31, 2010 or January 1, 2010. Closure and reclamation The Company records a provision for the present value of the estimated closure obligations, including reclamation costs, when the obligation (legal or constructive) is incurred, with a corresponding increase in the carrying value of the related assets.The carrying value is amortized over the life of the mining asset on a units-of-production basis commencing with initial commercialization of the asset.The liability is accreted to the actual liability on settlement through charges each period to profit or loss. The provision for closure and reclamation is reviewed at the end of each reporting period for changes in estimates and circumstances. There was no provision for closure and reclamation as at September 30, 2011, December 31, 2010 or January 1, 2010. (k) Presentation currency The Company’s reporting and presentation currency is the Canadian dollar. The functional currency of MAG and its Mexican subsidiaries is the Canadian Dollar and United States Dollar (“US$”), respectively. These condensed interim consolidated financial statements have been translated to the Canadian dollar in accordance with IAS 21 The Effects of Changes in Foreign Exchange Rates. These guidelines require that assets and liabilities be translated using the exchange rate at period end, and income and expenses are translated using the rate that approximates the exchange rates at the dates of the transactions (i.e. the average rate for the period). Subsequent to the adoption of IFRS, the resulting exchange differences are reported as a separate component of shareholders’ equity titled “Cumulative Translation Adjustment”. (l) Foreign currency translation In preparing the financial statements of the individual entities, transactions in currencies other than the entity’s functional currency (foreign currencies) are recorded at the rates of exchange prevailing at the dates of the transactions. At each statement of financial position date, monetary assets and liabilities are translated using the period end foreign exchange MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) rate. Non-monetary assets and liabilities are translated using the historical rate on the date of the transaction. Non-monetary assets and liabilities that are stated at fair value are translated using the rate on the date that the fair value was determined. All gains and losses on translation of these foreign currency transactions are included in profit or loss. (m) Loss per common share Basic loss per share calculations are based on the weighted average number of common shares outstanding. The Company uses the treasury stock method for the calculation of diluted earnings per share. Diluted earnings per share is computed using the weighted average number of common and common equivalent shares outstanding during the year. Common equivalent shares consist of the incremental common shares upon the assumed exercise of stock options and warrants, but are excluded from the computation if their effect is anti-dilutive. For the period ended September 30, 2011, theCompany had 4,200,181 (September 30, 2010 –3,759,140)common share equivalentsconsisting of the commonshares issuable upon the exercise of outstanding exercisable stock options.These common share equivalents were not includedfor the purpose of calculating diluted earnings per shareas their effect would be anti-dilutive. (n)Share based payments The fair value of all stock-based compensation and other stock-based payments are estimated as of the date of the grant using the Black-Scholes-Merton option valuation model and are recorded in profit and loss over their vesting periods.Stock options with graded vesting schedules are accounted for as separate grants with different vesting periods and fair values. Changes to the estimated number of awards that will eventually vest are accounted for prospectively. (o)Changes in Accounting Standards The Company has reviewed new and revised accounting pronouncements that have been issued but are not yet effective. These include: IAS 1, Presentation of Financial Statements, retains current IAS 1 presentation standards, but requires disclosure of Other Comprehensive Income (Loss) items distinguishing between those that are recycled to profit and loss and those that are not recycled. Retrospective application is required, and the standard is effective for annual periods beginning on or after July 1, 2012, with early application permitted. IFRS 7, Financial Instruments: Disclosure introduces enhanced disclosure around transfer of financial assets and associated risks, and is effective annual periods beginning on or after July 1, 2011, with early application permitted. The Company will be required to adopt IFRS 9 Financial Instruments, which replaces the current standard, IAS 39 Financial Instruments: Recognition and Measurement. The new standard replaces the current classification and measurement criteria for financial assets and liabilities with only two classification categories: amortized cost and fair value, and is MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) effective for annual periods beginning on or after January 1, 2015, with early application permitted. IFRS 10 Consolidated Financial Statements establishes principles for the presentation and preparation of consolidated financial statements when an entity controls one or more other entities. This standard (i) requires a parent entity (an entity that controls one or more other entities) to present consolidated financial statements; (ii) defines the principle of control, and establishes control as the basis for consolidation; (iii) sets out how to apply the principle of control to identify whether an investor controls an investee and therefore must consolidate the investee; and (iv) sets out the accounting requirements for the preparation of consolidated financial statements.IFRS 10 supersedes IAS 27 Consolidated and Separate Financial Statements and SIC-12 Consolidation—Special Purpose Entities and is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 11 Joint Arrangements establishes the core principle that a party to a joint arrangement determines the type of joint arrangement in which it is involved by assessing its rights and obligations and accounts for those rights and obligations in accordance with that type of joint arrangement. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 12 Disclosure of Involvement with Other Entities requires the disclosure of information that enables users of financial statements to evaluate the nature of, and risks associated with, its interests in other entities and the effects of those interests on its financial position, financial performance and cash flows. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 13 Fair Value Measurement defines fair value, sets out in a single IFRS a framework for measuring fair value and requires disclosures about fair value measurements. IFRS 13 applies when another IFRS requires or permits fair value measurements or disclosures about fair value measurements (and measurements, such as fair value less costs to sell, based on fair value or disclosures about those measurements), except for: share-based payment transactions within the scope of IFRS 2 Share-based Payment; leasing transactions within the scope of IAS 17 Leases; measurements that have some similarities to fair value but that are not fair value, such as net realizable value in IAS 2 Inventories or value in use in IAS 36 Impairment of Assets. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IAS 27 Consolidated and Separate Financial Statements,as amended in May 2011, provides guidance on the accounting and disclosure requirements for subsidiaries, jointly controlled entities, and associates in separate, or unconsolidated, financial statements. It will have no impact on consolidated financial statements and is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IAS 28 Investments in Associates as amended in May 2011, provides detailed guidance on the application of the equity method to associates, subsidiaries and joint ventures (previously excluded from this standard),and is effective for annual periods beginning on or after January 1, 2013, with early application permitted. The Company has not early adopted any of these standards and is currently evaluating the impact, if any, that these standards might have on its consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) 3. ACCOUNTS RECEIVABLE Sept. 30, 2011 Dec. 31, 2010 Jan. 1, 2010 Harmonized sales tax (HST) recoverable $ $ $ Mexican value added tax ("IVA") recoverable Interest receivable Other $ $ $ Included in the IVA receivable at September 30, 2011 is $100,580 from 2007, $704,966 from 2008 and $107,692 from 2009 (December 31, 2010: $150,284 from 2007, $741,330 from 2008 and $116,635 from 2009) due from the Mexican government. Although recoveries to date have been slow and intermittent, the Company has discussed its outstanding IVA receivables with the Mexican authorities and there is no reason to believe these amounts will not be recovered (with interest) within a year. 4. MARKETABLE SECURITIES At September 30, 2011, the Company holds the following marketable securities: Dec. 31, Jan. 1 September 30, 2011 Number Accumulated of Unrealized Shares Cost Gains (losses) Fair Value Fair Value Fair Value Available-for-sale securities Fresnillo PLC Canasil Resources Inc. Common Shares - Fair value through profit or loss Canasil Resources Inc. Warrants - $ 678,876 (1) In 2008, the Company purchased 1,000 shares of Fresnillo plc, a company which holds a 56% interest in Minera Juanicipio, S.A. De C.V. (Note 6). (2) In 2010, the Company acquired, by way of private placement, 1.5 million units of Canasil Resources Inc. (“Canasil”) as required under the Esparanza Option agreement (Note 7), for total consideration of $150,000.The units are comprised of one common share and one-half of one common share purchase warrant.Each whole warrant entitled the holder to purchase one common share of Canasil at a price of $0.15 until August 27, 2011.On May 16, 2011, the Company exercised the 750,000 warrants at a cash cost of $112,500 and realized a gain on the warrants of $139,700, previously recognized in the statement of loss as an unrealized gain. During the nine months ended September 30, 2011, the Company further subscribed to 500,000 units of Canasil, at a price of $0.40 per unit for total consideration of $200,000, fulfilling an MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) obligation under the Esparanza Option agreement (Note 7d). The units were comprised of one common share and one-half of one common share purchase warrant.Each whole warrant entitles the holder to purchase one common share of Canasil at a price of $0.60 on or prior to May 6, 2012.The warrants were valued using a pricing model assuming no dividends are to be paid, a weighted average volatility of Canasil’s share price of 45%, an annual risk free interest rate of 1.6% and expected life of one year.If, after November 6, 2011 the closing price of Canasil’s shares equals or exceeds $1.40 per share for a period of ten consecutive trading days, Canasil will have the right to accelerate the expiry date of the Warrants with at least 30 days written notice to MAG.As at September 30, 2011, the acceleration terms of the warrants had not been met. During the three and nine months ended September 30, 2011, the Company recorded an unrealized loss of $229,510 and $453,730 respectively (unrealized gain of $127,391 and $129,519 for the three and nine months ended September 30, 2010, respectively) in other comprehensive loss on the above marketable securities designated as available-for-sale instruments. During the three and nine months ended September 30, 2011, the Company recorded an unrealized loss of $500 and $3,500 respectively (unrealized gain of $32,200 and $32,200 for the three and nine months ended September 30, 2010 respectively) in the statement of loss on the above marketable securities designated as fair value through profit or loss instruments. 5. EQUIPMENT AND LEASEHOLD IMPROVEMENTS September 30, 2011 Accumulated Accumulated Cost Cost depreciation depreciation Net carrying January 1, 2011 Additions Sep 30, 2011 January 1, 2011 Amortization Sep 30, 2011 amount Computer equipment $ Field equipment - Leasehold improvements - $ December 31, 2010 Accumulated Accumulated Cost Cost depreciation depreciation Net carrying January 1, 2010 Additions Dec. 31, 2010 January 1, 2010 Amortization Dec. 31, 2010 amount Computer equipment $ Field equipment Leasehold improvements - - $ 6. INVESTMENT IN ASSOCIATE (“MINERA JUANICIPIO S.A. DE C.V.”) Pursuant to an original option agreement dated July 18, 2002 and subsequent corporate acquisitions the Company acquired a 100% interest in the Juanicipio Property in exchange for total consideration of $919,458. Of this amount, $656,125 was paid in cash and 366,667 common shares of the Company were issued at a value of $263,333. Pursuant to a letter of intent dated March 17, 2005 and a formal agreement effective July 1, 2005 (the “Agreement”) with Industrias Peñoles, S.A. de C.V. (“Peñoles”), the Company granted to Peñoles or any of its subsidiaries an option to earn a 56% interest in the Juanicipio Property in Mexico in consideration for Peñoles conducting US$5,000,000 of exploration on the property over MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) four years and Peñoles purchasing US$1,000,000 of Common Shares of the Company in two tranches for US$500,000 each. In mid 2007, Peñoles met all of the earn-in requirements of the Agreement.In December 2007, the Company and Peñoles created an operating company named Minera Juanicipio, S.A. de C.V. (“Minera Juanicipio”) for the purpose of holding and operating the Juanicipio Property. In 2008, MAG was notified that Peñoles had transferred its 56% interest of Minera Juanicipio to Fresnillo plc (“Fresnillo”) pursuant to a statutory merger.Minera Juanicipio is held 56% by Fresnillo and 44% by the Company.In December 2007 all mineral rights and surface rights relating to the Juanicipio project held by the Company and Peñoles, respectively, were ceded into Minera Juanicipio.Minera Juanicipio is currently governed by a shareholders agreement.All costs relating to the project and Minera Juanicipio are required to be shared by the Company and Fresnillo pro-rata based on their ownership interests in Minera Juanicipio. To capitalize Minera Juanicipio, the Company invested 63.40 million pesos ($6.025 million) into Minera Juanicipio while Peñoles invested 80.69 million pesos ($7.668 million). MAG then received a payout from Minera Juanicipio of 26.41 million pesos ($2.510 million) against its contribution of the Juanicipio mineral rights while Peñoles received 70.28 million pesos ($6.679 million) against its contribution of surface rights and the Company’s 44% share of exploration costs incurred by Peñoles subsequent to the completion of their earn-in and up to December 31, 2007. The Company has recorded its investment in Minera Juanicipio using the equity basis of accounting. The cost of the investment includes the carrying value of the deferred exploration and mineral and surface rights costs incurred by the Company on the Juanicipio Property and contributed to Minera Juanicipio plus the required net cash investment to establish and maintain its 44% interest. The Company’s investment relating to its interest in the Juanicipio property and Minera Juanicipio is detailed as follows: Sept. 30, 2011 Dec. 31, 2010 Joint venture oversight expenditures incurred 100% by MAG Cash contributions to Minera Juanicipio (1) Total for the current period Balance, beginning of year (January 1, 2011 and 2010) $ $ Translation adjustment ) Balance, end of period $ $ (1) Represents the Company's 44% share of Minera Juanicipio cash contributions for the period Summary of the unaudited financial information of Minera Juanicipio: Evaluation and exploration expenditures directly incurred by Minera Juanicipio for the nine months ended September 30, 2011 amounted to US$ 3,288,026 including US$1,234,821 in the quarter ended September 30, 2011. At September 30, 2011, the assets of Minera Juanicipio consisted of cash and short term investments in the amount of 9.4 million pesos ($732,106), value added taxes recoverable and other receivables in the amount of 9.3 million pesos ($721,955) and mineral, surface rights and exploration expenditures in the amount of 333.9 million pesos ($26.0 million).Payables to Peñoles and other MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at September 30, 2011 (expressed in Canadian dollars) vendors for exploration work amounted to 1.4 million pesos ($109,310) while shareholders’ equity was 351.2 million pesos ($27.4 million).There are no expenses or income in Minera Juanicipio, as all mineral, surface rights and exploration expenditures are capitalized. 7.EXPLORATION AND EVALUATION ASSETS At September 30, 2011, the Company has the following exploration and evaluation assets: Nine months ended September 30, 2011 (Batopilas) Lagartos Cinco de Don Fippi Properties Mayo Esperanza Mojina Other Total Exploration and evaluation assets Acquisition costs of mineral & surface rights $
